In error from the Circuit Court for the district of South Carolina. A rule had been obtained by Lee, the Attorney-General, at the opening of the court, that the plaintiffs appear and prosecute their writ of error within the term, or suffer a nonpros.: but it was found, that errors had been assigned in the court below, and *a joinder in error entered here. The rule was, therefore, changed to the following : “ that unless the plaintiffs in.error appear and argue the errors to-morrow, a non-pros, be entered.” The plaintiffs not appearing, the writ of error was non-prossed, according to the rule. 7]